Citation Nr: 0533701	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-29 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a psychiatric 
disorder, to include anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to August 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Reason for remand:  Medical examinations with opinions needed 
to decide the claims.  38 C.F.R. § 3.159(c)(4)(i).  The 
veteran's November 1965 service enlistment examination showed 
normal hearing acuity, but the veteran's July 1966 service 
discharge medical evaluation specifically noted that the 
veteran had high frequency hearing loss.  In a December 2002 
VA treatment record, an examiner noted chronic sensorineural 
hearing loss in the right ear.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i); see Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Under the circumstances in this case, where the evidence 
indicates that the veteran may have incurred hearing loss in 
service and that he currently has hearing loss in the right 
ear, an examination is required to ascertain whether he has a 
current hearing loss disability for the purposes of service 
connection.  For claims for service connection for hearing 
loss or impairment, VA has specifically defined what is meant 
by a "disability" for the purposes of service connection.  
38 C.F.R. § 3.385 ("[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.")  
Although there is evidence of a current assessment of 
sensorineural hearing loss, at least with regard to the right 
ear, there are no hearing evaluations of record in this case 
which provide the numerical evidence necessary to determine 
and evaluate hearing loss for VA purposes, and there is no 
medical or audiological opinion, based on review of the 
service medical records, as to the likelihood that a current 
hearing loss disability, if any, had its onset in, or is 
otherwise related to a disease or injury incurred in, active 
service.  Accordingly, remand is required for such an 
audiological evaluation with opinion.

Additionally, the veteran was discharged from service based 
on a diagnosis of anxiety disorder.  The examiner who 
conducted a medical evaluation in June-July 1966 found not 
only that the veteran had an anxiety disorder that existed 
prior to service, but also that the anxiety disorder had been 
aggravated in service.  In contrast, the findings of a 
Physical Evaluation Board later in July were that the 
veteran's anxiety disorder existed prior to service and was 
not aggravated in service.  

Despite the findings of the medical examiners in service that 
the disorder preexisted service, the Board notes that the 
veteran's November 1965 service entrance examination notes no 
psychiatric or mental disorders.  In the absence of a 
notation of an anxiety disorder on the service entrance 
examination, the presumption of soundness is applies in this 
case.  38 C.F.R. § 3.304(b); see Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  Although service medical records show 
that the veteran later reported, shortly after his entrance 
onto active duty in January 1966, having had episodes of 
"blacking out" and anxiety prior to service, the 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  

To rebut the presumption of sound condition under section 
1111 for conditions not noted at entrance to service, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (July 16, 2003).  In 
the absence of clear and unmistakable evidence to rebut the 
presumption of sound condition, a claim for service 
connection must be adjudicated on a direct basis, i.e., 
whether the claimed disability was incurred in service.  See 
Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed.Cir. 2004) 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).  

A VA mental disorders examination was conducted in December 
2001, and the examiner found that the veteran had a current 
diagnosis of generalized anxiety disorder, and stated an 
impression of "generalized anxiety and panic attacks that 
are related by time and caused [sic] his time in the 
service."  However, this diagnosis was based only on the 
veteran's reported history, and not on a review of the 
veteran's claims file in conjunction with the examination.  

Although a psychiatric disorder is shown in service and a 
current diagnosis of a psychiatric disorder, to include 
anxiety disorder, is of record, the examiner's nexus opinion 
is not probative unless it is based on both a review of the 
veteran's claims file, and a current examination.  A 
diagnosis based on an appellant's reported medical history is 
not probative to determine the issue of service connection.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).  Despite the fact that 
the RO noted, in the August 2003 Statement of the Case, that 
the examination was insufficient for rating purposes because 
the claims file was never reviewed, neither a clarification 
nor a reexamination were ever sought.  38 C.F.R. §§ 3.326(a), 
3.327, 4.2.  Accordingly, remand is required for a medical 
examination with an opinion in order to decide the claim in 
this case.  38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the appeal is remanded for the following 
actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claims.  
Based on his response, the RO must 
attempt to procure copies of all records 
that have not previously been obtained 
from identified treatment sources, to 
include all VA treatment records from 
December 2003 to the present.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure them, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.  

2.  The veteran must be afforded a VA 
audiological evaluation to determine the 
existence of and/or severity of any 
current hearing loss.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The results of the 
audiological evaluation should state, in 
numbers, the findings of puretone 
decibel loss at 1000, 2000, 3000 and 
4000 Hertz, provide the puretone 
threshold average, and must also state 
the results of the word recognition 
test, in percentages, using the Maryland 
CNC test.  The claims file must be made 
available to and reviewed by the 
examiner prior to the requested study.  
Following a review of the service and 
postservice medical records, the 
examiner must state render an opinion on 
the likelihood (likely, unlikely, at 
least as likely as not) that a current 
hearing loss, if any, had its onset in 
service or is otherwise the result of a 
disease or injury, including alleged 
exposure to noise, incurred in service 
as opposed to its being due to some 
other factor or factors.  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.)  A complete 
rationale for all opinions must be 
provided.  

3.  The VA examiner who conducted the 
December 2001 VA mental disorders 
examination (or, that examiner is 
unavailable, another VA examiner) must 
be provided with the veteran's claims 
file, and after reviewing the entire 
claims file, including both service and 
postservice medical records, must 
provide an opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that a current anxiety disorder, if 
any, had its onset in service or is 
otherwise the result of a disease or 
injury incurred in service as opposed to 
its being due to some other factor or 
factors.  (The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)  A complete rationale 
for all opinions must be provided.  

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination(s) and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In 
the event that the veteran does not 
report for the aforementioned 
examination(s), documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  Thereafter, the RO should 
readjudicate the claims for entitlement 
to service connection for hearing loss 
and entitlement to service connection 
for a psychiatric disorder, to include 
anxiety disorder.  If the benefits on 
appeal remain denied, a supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

